 4:97-cr-03051-RGK-CRZ Doc # 141 Filed: 02/08/21 Page 1 of 1 - Page ID # 137




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:97CR3051

       vs.
                                                             ORDER
ANTONIO BROWN,

                    Defendant.


      At the request of the United States Probation Office, and without objection by
the parties,

       IT IS ORDERED that the Amended Petition for Offender Under Supervision
(Filing 127) is dismissed without prejudice. The February 10, 2021 revocation
hearing is canceled.

      Dated this 8th day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
